
	
		II
		112th CONGRESS
		1st Session
		S. 1003
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to limit the liability of a State performing reclamation work under an
		  approved State abandoned mine reclamation plan.
	
	
		1.State
			 liability under a reclamation programSection 405(l) of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1235(l)) is amended by striking
			 subsection (l) and inserting the following:
			
				(l)State
				liability
					(1)Definition of
				gross negligenceIn this subsection, the term gross
				negligence means reckless, willful, or wanton misconduct by a
				State.
					(2)LiabilityNo
				State shall be liable under any provision of Federal law for any costs or
				damages incurred as a result of action taken or omitted in the course of
				carrying out a State abandoned mine reclamation plan under this section,
				including reclamation activities conducted by a State pursuant to a State
				abandoned mine reclamation plan approved under this section.
					(3)ExceptionsThis
				subsection shall not preclude liability for any costs or damages incurred as a
				result of gross negligence or intentional misconduct by the
				State.
					.
		
